Citation Nr: 1539226	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.
	
2.  Entitlement service connection for erectile dysfunction, to include as secondary to diabetes.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to diabetes.
 
4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes.

5.  Entitlement to service connection for removal of the right kidney, also claimed as chronic kidney disease and renal cell carcinoma.

6.  Entitlement to service connection for hypogonadism, also claimed as a drop in testosterone, to include as due to herbicide exposure.

7.  Entitlement to service connection for osteoporosis, claimed as a breakdown of the spinal column, to include as due to herbicide exposure.

8.  Entitlement to an initial evaluation in excess of 10 percent for diabetes.

9.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.
 
10.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wolf and Brown, L.L.C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from March 2009, January 2011, April 2011, and July 2012 rating decisions of the a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before a Decision Review Officer (DRO) in August 2011 and at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014.  Transcripts of the proceedings are of record. 



The issues of entitlement to service connection for spine osteoporosis, renal cancer/removal of right kidney, hypogonadism, and peripheral neuropathy of the upper and lower extremities, as well as the claims for an increase evaluation for major depressive disorder and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence showing a current diagnosis of skin cancer or any residuals thereof.

2.  Resolving all doubt in favor of the Veteran, erectile dysfunction is proximately due to his service-connected diabetes.  

3.  At his December 2014 Board Video Conference hearing, the Veteran withdrew from appellate review his claim for an initial evaluation in excess of 10 percent for diabetes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for erectile dysfunction as secondary to service-connected diabetes are met.  U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  

3.  The criteria for withdrawal of the claim for an initial evaluation in excess of 10 percent for diabetes have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided by  June 2008, July 2008, September 2008, August 2010, October 2010, and September 2011 letters.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain all relevant records adequately identified by the Veteran including service treatment and personnel records, and available post-service treatment records.  The Board notes that a VA examination was not conducted for the Veteran's skin cancer claim.  However, there is no competent evidence showing current skin cancer or any residuals thereof.  Accordingly, a VA examination is not warranted.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to  service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was afforded a hearing before a DRO and a VLJ, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that   may have been overlooked.  Here, the DRO and VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in adjudicating the claims herein decided and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may     be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations   also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established for disability that is proximately due    to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2014).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from date of termination  of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.      This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

A veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  As the Veteran served in Vietnam during the requisite period, exposure to herbicides in conceded.

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is  not warranted for skin cancers.  See 75 Fed. Reg. 81332 (Dec. 27, 2010); 79 Fed. Reg. 20308 (Apr. 11, 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Skin cancer 

The Veteran asserts that he developed skin cancer due to exposure to herbicides.  Specifically, at the August 2008 DRO hearing the Veteran testified that he had skin cancer on the tip of his nose that was surgically removed approximately 10 years earlier. 

The service treatment records show that in October 1968 the Veteran was treated for a rash on his back and legs.  The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with skin cancer, and on separation from service in February 1969 his skin was clinically evaluated as normal.  After service, a private treatment record in July 2008 pertaining to an operative report of the bowel which noted that the Veteran "evidently also had skin carcinomas."   

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no competent evidence dated during the appeal period showing an actual diagnosis of skin cancer or evidence of any residual disability from removal of such.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  He accordingly has not shown a current disability for which service connection may be considered on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for skin cancer is denied.  

In reaching this decision, the Board has considered the applicability of the benefit  of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for skin cancer.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      Erectile dysfunction

Service connection for diabetes has been established.  VA examiners during the pendency of this appeal diagnosed erectile dysfunction.  Thus, as the Veteran has      a current disability, the remaining question before the Board is whether such disability is related to service or a service-connected disability.  

The service treatment records contain no complaints, history or findings of erectile dysfunction.  The Veteran was afforded a VA diabetes mellitus examination in October 2011.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed erectile dysfunction and opined that the condition was at least as likely as not due to diabetes mellitus.  The examiner based the opinion on the fact that erectile dysfunction was a common complication of diabetes mellitus.  

Accordingly, the VA examiner's opinion supports the claim that the Veteran's erectile dysfunction is attributable to his service-connected diabetes mellitus.  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection for erectile dysfunction as secondary to diabetes mellitus is warranted. 


Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his Board hearing in December 2014, the Veteran withdrew from appellate consideration the appeal for an initial evaluation in excess of 10 percent for diabetes.  The transcript of the hearing has been reduced to writing and is of   record.  Thus, this appellant has withdrawn this appeal and, hence, there remain    no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal on this   issue and it is dismissed.


ORDER

Service connection for skin cancer is denied.

Service connection for erectile dysfunction as secondary to the service-connected diabetes is granted.

The appeal concerning the claim for an initial evaluation in excess of 10 percent for diabetes is dismissed. 


REMAND

The Board finds that additional development is warranted for the remaining claims on appeal.

With respect to the claim for an increased rating for major depression, the Veteran's last VA examination to evaluate the claim for an increased rating for major depressive disorder was in May 2013.  During his December 2014 hearing, the Veteran alleged a worsening of symptoms.  Specifically, he described increased isolation, nightmares and panic attacks.  Accordingly, a VA examination is warranted.  The Veteran also testified that he attended individual therapy sessions for his major depressive disorder every two weeks at the Coast Guard Base in Cape May, New Jersey.  On remand, these records should be requested.  

The Veteran claims that he currently suffers from peripheral neuropathy of the upper and lower extremities as secondary to diabetes or as a result of service.  A private treatment record in July 2008 noted peripheral neuropathy in both feet.       In December 2008 a clinician noted peripheral neuropathy and lumbosacral radiculopathy.  In November 2009, a private clinician noted that the Veteran exhibited signs and symptoms suggestive of sensory motor polyneuropathy, and given his history of exposure to dioxins during the Vietnam conflict in the 1960s,    it was reasonable to assume that his sensory neuropathy was caused by dioxin exposure.  An EMG report dated in December 2012 revealed very mild sensory axon loss neuropathy and lower lumbar radiculopathy.  Most recently, an October 2014 private treatment record noted sensory motor neuropathy with constant burning and tingling lower extremities.  

A VA examiner in November 2010 diagnosed moderate bilateral lower extremity peripheral neuropathy since 2002 and unrelated to diabetes mellitus.  No rationale explaining the basis for the opinion was provided.  Although a VA examiner in October 2011 noted the Veteran had lower extremity diabetic peripheral neuropathy, he ultimately opined that moderate bilateral peripheral neuropathy was not related to diabetes mellitus because the Veteran's neuropathy preceded the onset of diabetes mellitus by approximately eight years.  

Secondary service connection can be established by evidence demonstrating the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  The Board finds that a new VA examination is needed regarding whether the Veteran's peripheral neuropathy of the lower extremities has been aggravated by his service-connected diabetes and whether he actually suffers from peripheral neuropathy of the upper extremities.  The examiner should also provide an opinion as to whether the claimed disabilities are related to any aspect of service, to include exposure to herbicides.  

With respect to the renal cancer claim, the Veteran contends that he developed renal cancer due to exposure to Agent Orange during service.  Private treatment records in 1998 show that the Veteran was treated for renal carcinoma and underwent a radical nephrectomy via an eleventh rib incision as well as cholecystectomy for a renal mass with cholecystitis.  An October 2007 clinical treatment record noted small parapelvic renal cysts, status post right nephrectomy.  In a medical statement in August 2008 a private clinician listed multiple disabilities, to include chronic kidney disease, possibly the result of the Veteran's exposure to Agent Orange.  In September 2008, a private oncologist noted a history of a renal tumor that required radical nephrectomy with major abdominal surgery and partial rib removal.  The oncologist noted that the procedure left the Veteran with longstanding morbidity including abdominal wall hernias and chronic pain, which, along with other conditions, had resulted in medical disability.  The oncologist opined that Veteran's metastatic renal cell carcinoma requiring right nephrectomy in 1998 was more likely than not caused by exposure to Agent Orange during his service in Vietnam.  The oncologist based the opinion the fact that the Veteran was a nonsmoker and his renal cell carcinoma manifested at a relatively young age, as well as the temporal relationship between the Agent Orange exposure and cancer.

The Veteran underwent a VA genitourinary examination in October 2010.  The examiner noted a shadow right kidney followed closely with CT scans since  excision of renal cell cancer of the right kidney in 1998.  On examination, kidney function was normal and there was no chronic kidney disease.  There was a well healed right flank superficial scar with underlying tissue damage.  The examiner noted renal cell cancer was less likely than not related to exposure to Agent Orange.  The examiner indicated that the opinion was based on personal knowledge from 32 years of clinical practice and review of reference textbooks and the current medical literature.  

In light of the conflicting opinions of record with respect to the renal cancer claim, the Board finds that an additional opinion is warranted.  

The Veteran claims that his osteoporosis of the spine and hypogonadism are due to exposure to herbicides during service.  More recently, the Veteran claimed that osteoarthritis of the spine was aggravated by peripheral neuropathy of the lower extremities because numbness in his feet caused him to fall and injure his spine.  

The service treatment records show that in September 1967 the Veteran was treated for low back strain.  The service treatment records are otherwise negative for any findings pertaining to the spine, nor was low testosterone documented during service.  Treatment records during the period on appeal document treatment for osteoarthritis of the spine and low testosterone.  In a medical statement in August 2008 a private clinician listed multiple disabilities, to include hypogonadism       and severe osteoporosis of numerous bones, possibly the result of the Veteran's exposure to Agent Orange.  The clinician failed to adequately explain or provide a rationale for the stated conclusions.  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, VA examinations should be scheduled on remand. 

Finally, the Veteran's claim for a TDIU is inextricably intertwined with the claims being remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical providers, both VA and private, from whom he has received treatment for the claimed osteoporosis, renal cell carcinoma, hypogonadism, peripheral neuropathy, and major depressive disorder, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records that are  not duplicates of those contained in the claim file.  If the requested records cannot be obtained, the Veteran should be notified of such.

Additionally, obtain all relevant VA treatment records not already in the claims file.

2.  After securing any necessary release, request treatment records from the U.S. Coast Guard medical center at Cape May, New Jersey.  If these records are not available, a negative reply is requested and the Veteran should be notified of such.

3.  After the above development is completed, schedule the Veteran for a VA mental disorders examination to address the severity of his major depressive disorder.   The claim file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should address all symptomatology of the Veteran's major depressive disorder and its impact on his occupational and social functioning.  The examiner should opine whether the Veteran's major depressive disorder renders him unable to maintain gainful employment. 

4.  Schedule the Veteran for a VA peripheral nerve examination to address whether the Veteran suffers     from peripheral neuropathy of the upper extremities and whether peripheral neuropathy of the upper extremities (if extant), and the lower extremities is related to service or service-connected diabetes.  The claims file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should then respond to the following:

a) Does the Veteran have peripheral neuropathy of the upper extremities?  Please explain why or why not.

b)  Is it at least as likely as not (50 percent or more probable) that the Veteran's current peripheral neuropathy of the lower extremities and upper extremities (if extant) is due to any aspect of the Veteran's service, to include the presumed exposure to Agent Orange?  Please explain why or why not.

c) If not due to service, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's current peripheral neuropathy of the lower extremities  and upper extremities (if extant) was caused by his service-connected diabetes mellitus?  Please explain why or why not.

d) If the peripheral neuropathy of the lower extremities and upper extremities (if extant) is not caused by service-connected diabetes mellitus, then the VA examiner should provide an opinion as to whether it is at least as likely as not that the current peripheral neuropathy is permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by his diabetes mellitus.  Please explain why or why not.

e) If and only if the examiner believes that there is permanent worsening of his peripheral neuropathy by his diabetes mellitus, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the neuropathy that is due to his service-connected diabetes mellitus.  The examiner should provide the medical basis for the conclusion reached.  

In making the above determinations, the examiner must clearly explain the rationale for any opinions rendered. 

5.  Schedule the Veteran for a VA spine examination to address whether the claimed osteoporosis of the spine is related to service.  The claim file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner must state whether it is at least as likely as not (50 percent or more probable) that the Veteran's current osteoporosis of the spine is due to any aspect of the Veteran's service, to include the presumed exposure to Agent Orange.  The examiner should explain why or why  not.

6.  Schedule the Veteran for a VA male reproductive organ examination to address whether the claimed low testosterone/ hypogonadism is related to service.  The claim file must be made available to the examiner.  All necessary tests are to be conducted.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as   to whether it is at least as likely as not (50 percent or  more probable) that the Veteran's low testosterone/ hypogonadism is due to any aspect of the Veteran's service, to include the presumed exposure to Agent Orange.  The examiner should explain why or why not.

7.  Send the claims file to a nephrologist or oncologist     to obtain an opinion concerning the claim for service connection for right kidney cancer.  If an examination is deemed necessary to respond to the question presented, one should be scheduled.  

Following review of the claims file, the examiner should state whether it is at least as likely as not (50 percent or more probable) that the Veteran's renal cell cancer is due to any aspect of the Veteran's service, to include the presumed exposure to Agent Orange.  The examiner should explain why or why not.  In making the above determinations, the examiner must clearly explain the rationale for any opinions rendered to include reference to medical studies if possible.  

8.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


